Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
	Note new examiner due to transfer.
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on June 24, 2021 is acknowledged.

			 SPECIFICATION OBJECTION
Insertion of continuing data of Chinese Foreign Priority document at beginning o the specification is needed.  

			         CLAIM OBJECTION
The recited “double” of “double–T-butyl” of claims 7 and 8 is objected since the art well-known term would be “di or bis” as evidenced by claim 15 in which “bis” is recited.  The examiner suggests the “bis” instead of the “double” in claims 7 and 8.

				   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites extruding four different compositions for four different layers by four single-screw extruders and cooling thereof which would be indefinite.  The recited steps do not teach whether said four different layers are laminated each other or not.  Also, sequences of the four different layers are not recited if they are laminated.
In other words, the recited method of claim 1 can produce four different layers without the lamination as well as different laminated structures depending on the sequences of the four different layers absent further limitations.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
The recited step of “integrally forming” of claim 2 is confusing since the claim 2 recites a step of integrally forming a non-woven fabric with the first barrier layer and the second barrier layer on surfaces of the non-woven fabric without a particular method for the integrally forming since the claim 1 recites extruded first barrier layer and second barrier layer and cooling thereof.  In other words, the recited “integrally forming” can be  the above cited Ex parte Miyazaki.
The recited “white POE masterbatch” of claims 3, 5 and 13 would be indefinite absent a make-up or nature of the masterbatch.  Also, abbreviated “POE” is would be indefinite.  In other words, what is the POE? 
The recited Trademark/Tradename (i.e. antioxidant 1010 and polycarbodiimide UN-03) of claims 3, 5, 7, 8, 10, 11, 13, 15 and 17 would be indefinite and recitations of the Trademark/Tradename alone without particular chemical names/structures in claims are not permitted.
Claim 6 recites “controlling temperatures of zone I, zone II, zone III and a head temperature of the twin-screw extruder”, but it further recites “a temperature of zone IV is 195 oC., a temperature of zone V is 210 oC.,”  Thus, claim is confusing and consistency would be needed.  Similar language used in claim 9 is suggested instead.
Other claims depend from the indefinite claims would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 9,441,106).
Note that the instant claim 1 is silent as to particular sequences of the recited four different layers and thus any sequence would meet the recited backsheet film as long as a prior art teaches the recited four components and four layers thereof.  Also, the instant claim 1 is silent as to particular components of the recited masterbatch and thus the masterbatch would have little probative value absent further limitations.
Zhou et al teach a four-layer back sheet having an adhesive layer in middle obtained by a co-extrusion laminating in claims 14-16 and the four-layer would have the following sequences; first cap layer/a core layer/adhesive layer/second cap layer.
Zhou et al teach that the core layer comprises a blend of polycarbonates and 9.9 phr of TiO2 in table 5 which would meet the recited high reflection of claim 1 as evidenced by the instant claim 10 in which a blend of polycarbonates and titanium dioxide is recited.  
Thus, the instant invention lacks novelty.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 8,481,154).  

Chu et al teach a multilayer sheet obtained by a co-extrusion in abstract in which the following sequence is taught; 
1.  An inner layer comprising a polyolefin resin.
2.  A core layer.
3.  A first tie layer.
4.  An outer layer.
Various other structures are further taught in Figures.
The inner layer comprising a polyolefin resin would meet the adhesive layer as evidenced by the instant claim 3 in which the adhesive layer comprising polyolefin resin is taught.
Chu et al teach that the outer layer comprises about 10 wt.% of white pigment as well as UV stabilizers and antioxidants at col. 8, lines 13-18 and col. 10, lines 27-34 which would make the recited high-reflection of claim 1 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the white pigment in the outer layer taught by Chu 

			      EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,050,164 teaches a multi-layer back sheet obtained by an extrusion laminating or coextruding in claim 1.  
US 2014/0261635 A1 teaches a multi-layer back sheet in [0022].
US 2010/0175742 A1 teaches a multi-layer back sheet in [044].
US 2013/0244519 A1 teaches a multi-layer back sheet having an outer layer comprising a woven glass fabric layer in tables 1 and 2 as well as a non-woven glass fabric layer in claim 4.
WO 2013/061721 A1 teaches a back sheet comprising polyester film substrate coated with an adhesion layer of binder crosslinked with a polycarbodiimide  in abstract.
Any combination of the prior art of record does not suggest the utilization of a non-woven fabric between the first barrier layer and the second barrier layer and/or the instant recited components for the recited layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Aug. 26, 2021                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762